Appeal Dismissed and Memorandum Opinion filed August 23, 2016.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-16-00437-CV

                               JUAN ROMERO, Appellant
                                               V.
                            THOMAS J. BARKEI, Appellee

                 On Appeal from County Civil Court at Law No. 3
                              Harris County, Texas
                        Trial Court Cause No. 1077092

                    MEMORANDUM                           OPINION
       This is an attempted appeal from an order signed May 24, 2016,
consolidating the underlying case (cause number 1077092) with a closed case
(cause number 1061296).1           Generally, appeals may be taken only from final
judgments. Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The

       1
         Appellant previously filed an appeal of the judgment in cause number 1061296, which
we dismissed for his failure to file a brief. See Romero v. Stressfree Property Solutions, No. 14-
15-00436-CV, 2016 WL 1389293 (Tex. App.—Houston [14th Dist.] April 7, 2016, no pet.) (per
curiam) (mem. op.).
notice of appeal does not identify a statutory exception allowing an interlocutory
appeal from an order of consolidation, and we are not aware of any such exception.

      On July 25, 2016, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, the appeal is DISMISSED.



                                   PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.




                                          2